--------------------------------------------------------------------------------

EXHIBIT 10.8
 
SUBSCRIPTION AGREEMENT


 
The Board of Directors
WestMountain Index Advisor, Inc.
123 North College Ave
Suite 200
Fort Collins, Colorado 80524


 
Re:
Subscription by Accredited Investors for Common Shares of WestMountain Index
Advisor, Inc., a Colorado corporation (the "Company")

 
 
Gentlemen:


A.           Subscription


The undersigned accredited investors (collectively, the “Investor”) hereby
irrevocably subscribes for and offers to purchase from the Company, then number
of  shares  of the Company’s common stock, $0.001 par value per share, as stated
below Investor’s signature (the "Shares") in accordance with the terms of this
Agreement.   As full payment therefor, Investor shall transfer good and clear
title to the claims recorded with the Alaska Department of Natural Resources,
Recording Numbers 2010-000468-0 through 2010-000481-0, recorded on 10/19/2010
(collectively, the “Assets”) and Investor agrees to take such actions and
execute such documents as may be necessary to document the transfer all of
Investor’s right, title and interest, free and clear of any liens or claims to
such Assets to Company.




B.           Subscriber's Representations and Warranties.


The Investor hereby represents and warrants as follows:


1.           Warranties.  In connection with the Company’s offer of the Shares,
the Investor represents and warrants as follows:


 
(a)
that the Investor has had an opportunity to ask questions of the principals or
representatives of the Company, and all such questions, if any, have been
answered to the full satisfaction of the Investor;



 
(b)
that the Investor, individually or together with others on whom the Investor
relies, has such knowledge and experience in financial and business affairs that
the Investor has the capability of evaluating the merits and risks of the
Investor’s investment in the Company;



 
(c)
that the Investor is financially responsible and able to meet the Investor’s
obligations hereunder and acknowledge that this investment is by its nature
speculative;



 
(d)
that the Company has made all disclosure and documents requested by the Investor
pertaining to this investment available to the Investor and, where requested, to
the Investor’s attorney, accountant and investment adviser; and

 

 
 
Subscription Agreement - Page 1 of 3

--------------------------------------------------------------------------------

 


 
(e) 
that the Investor will not sell the Shares without registration under the
Securities Act of 1933 or an exemption therefrom.



 
(f)
Good and clear title to the claims recorded with the Alaska Department of
Natural Resources, Recording Numbers 2010-000468-0 through 2010-000481-0,
recorded on 10/19/2010 (collectively, the “Assets”), can and is being
transferred to the Company and that Investor will take such actions and execute
such documents as may be necessary to transfer all of Investor’s right, title
and interest, free and clear of any liens or claims to such assets to Company.



2.           Suitability.  The Investor warrants and represents that the
Investor is able to bear the economic risk of this investment up to and
including total loss of this high risk investment and understands that this
investment may be illiquid for an indefinite period of time.  Investor further
warrants and represents that Investor either has such knowledge and experience
in financial and business matters that the Investor is capable of evaluating the
merits and risks of the Investor’s investment in the Company or, together with
others on whom the Investor relies, has such knowledge and experience in
financial and business matters that the Investor is capable of evaluating the
merits and risks of the Investor’s investment in the Company; and  that the
Investor relied upon the Investor’s own legal counsel or elected not to rely
upon the Investor’s counsel despite the Company's recommendation that the
Investor rely upon legal counsel.


3.           No Representations by the Company.  No representations or
warranties, oral or otherwise, have been made to the Investor by the Company or
any agent, employee or affiliate of the Company, or any other person whether or
not associated with this offering, and in entering into this transaction, the
Investor is not relying upon any information other than that contained in the
results of his/her own investigation.


4.           Risk.  The Investor understands that an investment in the Company
involves substantial risks.


5.           Residency Declaration.  The Investor represents and warrants that
Investor is a resident of the the State of Idaho for Mr. Schifrin and the State
of Colorado for Mr. Baughman.


6.           No Registration, Restrictions of Transferability, and
Registration.  The Investor understands that the Shares which have been offered
are not registered in any state and are being sold pursuant to an exemption from
registration under the Securities Act of 1933, as amended, under Section 4(6)
thereof and analogous state law.  The Investor further understands that any
transfers to residents of the United States must be made pursuant to
registration or an exemption from registration both under federal securities law
and any applicable securities laws in the transferee's state.


7.           Accredited Investor.  The Investor represents and warrants that
Investor is an “accredited investor” as such term is defined in Regulation D of
the Rules and Regulations promulgated under the Securities Act of 1933, as
amended.


8.           Binding Agreement.  The Investor has full power and authority to
execute and deliver this Agreement and to perform its obligations hereunder, and
this Agreement is a legally binding obligation of the Investor in accordance
with its terms.



 
Subscription Agreement - Page 2 of 3

--------------------------------------------------------------------------------

 

C.           Miscellaneous.


1.           This Agreement shall be governed by and construed in accordance
with the laws of the State of Colorado.


2.           This Agreement contains the entire agreement between the parties
with respect to the subject matter hereof.  The provisions of this Agreement may
not be modified or waived except in writing.


3.           The headings contained in this Agreement are for convenient
reference only, and they shall not limit or otherwise affect the interpretation
of any term or provision hereof.




IN WITNESS WHEREOF, the Investor has executed this Agreement this 18th day of
February, 2011.


 
 

 
/s/ Greg Schifrin
Print Name: Greg Schifrin
Title:  Mining Minerals, LLC
          (if Investor is an entity)
Number of Shares subscribed for: 5,000,000

 
 


ACCEPTANCE


The foregoing subscription is hereby accepted and receipt of payment is hereby
acknowledged with respect to the Shares subscribed for on the day and date
above.
 

 
WESTMOUNTAIN INDEX ADVISOR, INC.






By: /s/ Greg Schifrin
              Greg Schifrin, President

 
 
 
 
 
 
Subscription Agreement - Page 3 of 3

--------------------------------------------------------------------------------